ROBINSON, Presiding Judge,
dissenting:
General principles of contract law require that any interpretation of a contract *1004is. governed by the clear and unambiguous terms of that written contract. The contract that the parties entered into provided in part:
The Tenant covenants and agrees with Landlord as follows:
1. Not to assign this lease, in whole or in part, to any other person or organization without, in each case, securing the written consent of the Landlord, and not to suffer any transfer by operation of the law the interest of Tenant in the demised premises.
[[Image here]]
n. To pay and discharge all reasonable costs, attorneys fees and expenses that shall be made or incurred by Lessor in enforcing the covenants and agreements hereof.
Appellee argues, and the trial court so found, that absent any written consent by the parties, the lease could not be assigned. Appellant argues that an oral modification was consented to when Appellee allegedly agreed and accepted this third party, Alexander, as the tenant responsible for all rental payments. However, the very terms of the contract require the written consent of the landlord in order to effectuate a valid assignment of the lease, and both parties admit that such a written consent is absent. Appellant argues that a written contract may be altered by an executed oral agreement, and cites 15 O.S. 1981 § 237. Although such an oral modification is allowable in some instances,1 Oklahoma law is clear that this executed oral agreement must be mutual and must be established by positive, clear and convincing evidence. Creekmore v. Redman Industries, Inc., 671 P.2d 73, 75 (Okla.App.1983).
I have reviewed the entire record and fail to see such positive, clear and convincing evidence of a mutual oral modification, and even if such was present, such an oral modification would be improper absent a showing of fraud, accident or mutual mistake. Further, as was reasoned by the trial court, Appellant's defense that Appel-lee and Alexander had orally adopted a lease is barred by the statute of frauds. 15 O.S. 1981 § 136 requires that a contract for the lease of real property for a longer period than one year is invalid unless it is in writing. Alexander and Appellee had no such written agreement.
In conclusion, I find that the trial court did not err in granting summary judgment as Appellee is entitled to judgment as a matter of law. The written terms of the lease agreement are controlling and under the facts of this case, this lease cannot be modified either by an allegedly oral agreement or by substitution of another party to assume the responsibilities and liabilities of the lessee.

. Written contracts may be altered by oral agreements upon a showing of fraud, accident or mutual mistake. Dewberry v. Universal CIT Credit Corp., 415 P.2d 978 (Okla.1966). Neither fraud, accident or mutual mistake has been plead or proven in the instant case.